DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 08/12/2021 has been received and considered. Claims 1-8 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/12/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
s 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nobuo Matsuo, (Matsuo hereinafter), U.S. Pre–Grant publication 20180239322, taken in view of Jukka Suomi, (Suomi hereinafter), U.S. Patent 10417819.
As to claim 1, Matsuo discloses a computer implemented method of (see "[0002]… information creation methods, storage media… devices, and… systems") automatically (see "[0081]… information creation… allowing… automatically set the identification information") identifying the components that belong to the same connection (see "connection" as "line" "[0096]… processor 11 extracts data related to the equipment (e.g., the lighting equipment"; "[0031]… lighting equipment is comprised of devices such as lighting fixtures, switches, sensors, a master device, and terminal devices… a line for supplying power to the lighting fixtures, a communications line for connecting the master device to the terminal devices, and other lines or cables. [0032] Every terminal device is connected to, and communicates with, the master device through a communications line") between members (see "[0018]... BIM data is a collection of... data representing the shape and dimensions of a building... but also data about individual members of the building and data about equipment installed in the building") in a model existing in a building information modelling program (see "[0003]… structure building blocks that form a building… devices included in the building models… building information modeling (BIM)"), the method comprising the steps of: accepting a user selection of a portion of the model for processing; processing the selected portion of the model to identify connection components (see "user selection of a portion of the model" as "target space specified by the user", '[0068]… processor 11 determines, by reference to the BIM data, whether or not there is a member with the name "ceiling panel" stored in the list area 133 within the target space specified by the user… a determination is made whether or not the ceiling panel is connected to the wall panels in accordance with the auxiliary rule. If the ceiling panel is connected to the wall panels, then the decision is made that the ceiling panel is exposed to the target space… data about the ceiling panel in the work area'); and sorting (see  processor… extract only the data about the lighting equipment 40 from the BIM data and store it in the work area… processor 11 sorts out only required data… from the BIM data… processor 11 functions as a filter with respect to the BIM data. [0064] In sorting out the required data from the BIM data… processor 11 pays attention to attribute information included in the BIM data… about the names, arrangement, specifications, and other parameters of members and equipment that form the building") each of the identified connection components into connection groups (see "[0114]… associates… devices with each other via the identification information and defines respective states of those devices as control data. Thus, the control data is created such that the state of a particular device (such as the switch 45) selected from the group consisting of a plurality of devices is associated with that of another particular device (such as the lighting fixture 44) selected from the group consisting of those devices") using a set of rules (see "[0066] The extraction rules are defined based on the attribute information").
While Matsuo discloses "user selection of a portion of the model" as "target space specified by the user", Matsuo fails to expressly disclose "user selection of a portion of the model".
Suomi expressly discloses "user selection of a portion of the model" (see “user may have selected in the model illustrated in FIG. 2B the part where reinforcements 222 and 223 overlap” in col. 9, lines 36-38).
Matsuo and Suomi are analogous art because they are related to modeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Suomi with Matsuo, because Suomi discloses that "data storage 103 comprises a model file 13 that represents a wall to be constructed… represent by different objects each having an object identifier (id) 131, a type 132 of the object and object definitions 133 of the object" (see col. 3, lines 17-24), and as a result, Suomi reports that 'data are stored in the data storage in the file and during processing the data 
As to claim 2, Matsuo discloses wherein the set of rules for sorting include at least one rule based upon location within the model of the connection component (see "location" as "coordinates", "[0067]… rule of determining that the ceiling panel should be exposed to the target space under the condition that the ceiling panel is connected to the wall panels (i.e., the coordinates of the upper end of the wall panels and the coordinates of an end of the ceiling panel fall within a predetermined range)") being sorted (see "[0063]… processor… extract only the data about the lighting equipment 40 from the BIM data and store it in the work area… processor 11 sorts out only required data… from the BIM data… processor 11 functions as a filter with respect to the BIM data. [0064] In sorting out the required data from the BIM data… processor 11 pays attention to attribute information included in the BIM data… about the names, arrangement, specifications, and other parameters of members and equipment that form the building").
As to claim 3, Matsuo discloses wherein the set of rules for sorting include at least one rule (see "[0066] The extraction rules are defined based on the attribute information"; "being sorted", "[0063]… processor… extract only the data about the lighting equipment 40 from the BIM data and store it in the work area… processor 11 sorts out only required data… from the BIM data… processor 11 functions as a filter with respect to the BIM data. [0064] In sorting out the required data from the BIM data… processor 11 pays attention to attribute information included in the BIM data… about the names, arrangement, specifications, and other parameters of members and equipment that form the building") based upon the name of the connection component being sorted (see "name" as "identification information", "[0092] The rule for setting the identification information includes… the form of connection between the lighting fixtures 44 and the switches 45. The form of connection between the lighting fixtures 44 and the 
As to claim 4, Matsuo discloses wherein the set of rules for sorting include at least one rule (see "[0066] The extraction rules are defined based on the attribute information"; "being sorted", "[0063]… processor… extract only the data about the lighting equipment 40 from the BIM data and store it in the work area… processor 11 sorts out only required data… from the BIM data… processor 11 functions as a filter with respect to the BIM data. [0064] In sorting out the required data from the BIM data… processor 11 pays attention to attribute information included in the BIM data… about the names, arrangement, specifications, and other parameters of members and equipment that form the building") based upon the number of the connection component being sorted (see "number" as "identification information", "[0091]… a rule for providing identification information"; "[0092] The rule for setting the identification information includes… the form of connection between the lighting fixtures 44 and the switches 45. The form of connection between the lighting fixtures 44 and the switches 45 is actually the form of connection of the communications line between the master device 41 and the terminal devices 42 respectively"). 
As to claim 5, Matsuo discloses wherein the set of rules for sorting include at least one rule based upon the position (see "position" as "arranged in the target space", "[0066] The extraction rules are defined based on the attribute information… extraction rule may set the condition that the lighting equipment 40 should include a lighting fixture 44 arranged in the target space"; "being sorted", "[0063]… processor… extract only the data about the lighting equipment 40 from the BIM data and store it in the work area… processor 11 sorts out only required data… from the BIM data… processor 11 functions as a filter with respect to the BIM data. [0064] In sorting out the required data from the BIM data… processor 11 pays attention to attribute information included in the BIM data… about the names, arrangement, specifications, and other parameters of members and equipment that form the building") of the connection component being sorted relative to a member to which it connects (see "[0092] The rule for setting the identification information includes, as a condition, the relative positions of… the form of connection between the lighting fixtures 44 and the switches 45. The form of connection between the lighting fixtures 44 and the switches 45 is actually the form of connection of the communications line between the master device 41 and the terminal devices 42 respectively"). 
As to claim 6, Matsuo discloses wherein the set of rules include at least one rule (see "[0066] The extraction rules are defined based on the attribute information"; "being sorted", "[0063]… processor… extract only the data about the lighting equipment 40 from the BIM data and store it in the work area… processor 11 sorts out only required data… from the BIM data… processor 11 functions as a filter with respect to the BIM data. [0064] In sorting out the required data from the BIM data… processor 11 pays attention to attribute information included in the BIM data… about the names, arrangement, specifications, and other parameters of members and equipment that form the building") based upon whether the connection component being sorted connects to another component (see "[0067]… rule of determining that the ceiling panel should be exposed to the target space under the condition that the ceiling panel is connected to the wall panels"). 
As to claim 7, while Matsuo discloses sorting the identified connection components into connection groups (see "[0063]… processor… extract only the data about the lighting equipment 40 from the BIM data and store it in the work area… processor 11 sorts out only required data… from the BIM data… processor 11 functions as a filter with respect to the BIM data. [0064] In sorting out the required data from the BIM data… processor 11 pays attention to attribute information included in the BIM data… about the names, arrangement, specifications, and other parameters of members and equipment that form the building"), Matsuo fails to disclose wherein the components comprise connection objects and detail objects, and further comprising the step of separating the connection objects from the detail objects prior to…
Suomi discloses wherein the components comprise connection objects (see "connection object" in col. 5, line 58) and detail objects (see "objects defining details", "object defining the wall and the objects defining details" in col. 5, lines 45-46), and further comprising the step of separating the connection objects from the detail objects (see "data storage 103 comprises a model file 13 that represents a wall to be constructed. In the illustrated example the wall is represent by different objects each having an object identifier (id) 131, a type 132 of the object and object definitions 133 of the object" in col. 3, lines 17-24) prior to (see 'In the example, the data are stored in the data storage in the file and during processing the data constitute a "run-time database" in a central memory of the computing apparatus where they are read from a disk memory and where they can be processed' in col. 3, lines 26-31)... 

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuo taken in view of Suomi as applied to claim 1 above, and further in view of Heikki Antero Kulusjarvi, (Kulusjarvi hereinafter), U.S. Pre–Grant publication 20140180996.
As to claim 8, while Matsuo discloses the component being sorted (see "[0063]… processor… extract only the data about the lighting equipment 40 from the BIM data and store it in the work area… processor 11 sorts out only required data… from the BIM data… processor 11 functions as a filter with respect to the BIM data. [0064] In sorting out the required data from the BIM data… processor 11 pays attention to attribute information included in the BIM data… about the names, arrangement, specifications, and other parameters of members and equipment that form the building"), Matsuo and Suomi fail to disclose wherein the model is divided into at least two phases, and wherein the set of rules include at least one rule based upon the phase to which the connection component… belongs.
Kulusjarvi discloses wherein the model is divided into at least two phases, and wherein the set of rules include at least one rule based upon the phase to which the connection component… belongs (see "[0005] A BIM model matures as it passes various 
Matsuo, Suomi, and Kulusjarvi are analogous art because they are related to modeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Kulusjarvi with Matsuo and Suomi, because Kulusjarvi points out that "[0008] The present invention solves the challenge of determining all of the information that is required for a certain quality check and of creating an appropriate task list to make sure that the user can add that information and keep track of what has been added. The invention integrates with existing model checking software and becomes an integrated part of the quality checking process. The present invention makes adding missing information to the BIM model easier for the user".

Response to Arguments
Regarding the Claim Rejections - 35 USC § 112, the amendment corrected all deficiencies, and the objections are withdrawn.
Regarding the rejection under 103. Applicant's arguments have been considered, but they are not persuasive.
Applicant argues, (see page 4, last paragraph to page 5, next to last paragraph):
‘… Matsuo in paragraph [0072] indicates that the system receives information associating the components, rather than generating this information without the need for human information. Paragraph [0083] explains that the association information is provided by human users "clicking a mouse with a cursor placed on the figure of the lighting fixture 44 to select gives the input data to the second processor 12."
… claim method comprises accepting a user selection of a portion of the model for processing, and processing the components in the selected portion, to determine their relationship, without the need for the user to point and click on the various components. This is precisely the problem that applicant discussed in paragraph 5 of the application:
[0005] A difficulty for some users of the Tekla software, and similar software from other sources, is the fast and accurate identification of all of the constituents of a connection in the structure that is modeled in the software. Typically this must be done manually by a user and is subject to human error'.

Examiner's response: Applicant's argument is not persuasive, because Examiner does not see these argued features expressed in the claims, Applicant keeps arguing unclaimed 
1) Contrary to Applicant's argument, claim 1 does not read 'without the need for human information' or 'processing the components in the selected portion, to determine their relationship, without the need for the user to point and click on the various components', the body of claim 1 does read "processing the selected portion of the model to identify connection components" instead.
2) As to the argued features expressed in "paragraph 5 of the application", Examiner is not allowed to bring limitations set forth in the description into the claims. Although a claim should be interpreted in light of the Specification disclosure, it is generally considered improper to read limitations contained in the Specification into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 7 Fed. Cir. 1993, In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969), and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the Specification to impart limitations to the claim that are not recited in the claim. Applicant's arguments are more specific than the claims language and are therefore not persuasive. Additionally, contrary to Applicant's argument, claim 1 does not read 'Tekla software, and similar software from other sources', the preamble of claim 1 does read "a model existing in a building information modelling program" instead. Applicant keeps arguing unclaimed features, which are described in the specification as something else. 'Tekla software' is a species of the genus "building information modelling program" (see some of the prior art made of record and not relied upon below).
Applicant argues, (see page 5, last paragraph to page 6, 3rd paragraph):
'As set forth in paragraph [0083], Matsuo relies on the very manual identification of components of a connection that the claimed method eliminates. Not only does Matsuo not address the problem solved by the claimed invention, but it relies upon that problem to provide the necessary input information for it to solve the problem that Matsuo addresses: providing control information.
In Matsuo, the members of the connection (the circuit) are already known, and the Matsuo process merely attempts to provide control data. In contrast, in Applicant's claimed method, the members of the model that comprises a physical connection are automatically identified. Matsuo does not relate to the problem of identifying which structural components are part of a structural connection in a user identified space. A point of the claimed invention is to do this without the point and click on which Matsuo requires…’

Claim 1 current rejection of the limitations in question reads:
As to claim 1, Matsuo discloses… automatically (see "[0081]… information creation… allowing… automatically set the identification information") identifying the components that belong to the same connection…

About "automatically" Matsuo reads (underlined/emphasis added):
"[0081] The information creation device 10 adopts at least one of a configuration allowing the user to set the identification information or a configuration to automatically set the identification information…
[0091] Alternatively, a rule for providing identification information for the switches 45 and lighting fixtures 44 in the real space may be defined. In that case, applying the same rule to the virtual space handled by the information creation device 10 and the spot in the real space allows identification information to be assigned automatically to the switches 45 and lighting fixtures 44 in the real space so that one-to-one correspondence is established between each piece of the identification information assigned and an associated one of those switches 45 or lighting fixtures 44".

Examiner's response: Applicant attacks Matsuo without considering Examiner's mappings. Examiner mapped "automatically" to "[0081]… information creation… allowing… automatically set the identification information". Examiner calls Applicant’s attention to the emphasized/underlined "[0081] The information creation device 10 adopts at least one of a configuration allowing the user to set the identification information or a configuration to automatically set the identification information… [0091]… a rule for providing identification information… allows identification information to be assigned automatically". Matsuo discloses allowing the user to set the identification information or automatically setting the identification information. Applicant attacks Matsuo because he allows the user to set the identification information but ignores Matsuo's automatically setting the identification information, as mapped. Matsuo's paragraph [0083], as argued) and then concludes that Matsuo does not disclose automatically setting the identification information (Matsuo's paragraph [0081], as mapped). Applicant's analysis of the references falls short. As per Examiner’s mappings, Examiner’s interpretations, and Examiner’s previous explanations of such interpretations; Examiner has interpreted and still interprets Matsuo automatically setting the identification information and not Matsuo allowing the user to set the identification information, as argued. Applicant's contentions fail to take into account the context of the prior art and the background knowledge and capabilities of a person of ordinary skill in the art. An artisan is presumed to possess both skill and common sense. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007) ("A person of ordinary skill is also a person of ordinary creativity, not an automaton"). The Examiner has repeatedly stated that the rejection depends on mapping automatically setting the identification information and not allowing the user to set the identification information. Examiner's rejection includes the knowledge of an ordinarily skilled artisan, so that such a person would have understood the disclosed automatically as the claimed automatically and not the disclosed allowing the user to set as the claimed automatically, as argued. 
Applicant's arguments do not address the entirety of the references cited. Applicant tries to exclude Matsuo because in addition to automatically Matsuo also teaches allowing the user to set the identification information, but Examiner applied art in accordance with the guidance set forth in MPEP § 2123 ‘II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments...'.
The argued limitations are well known in the pertinent art and thus not a novelty. Suomi also discloses the argued limitations 'it is detected in step 600 that the user has selected "connect"-functionality for a certain part in the model… A connection may be created between objects… that overlap or are adjacent enough to each other so that a connection can be created 
Therefore, it is the Examiner's position that the cited references teach the claims and the rejections are maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Henry Chen, U.S. Pre–Grant publication 20150286750, discloses "[0023]... user selection of... devices on the drawing is received... At 620, the selected... devices are classified on... templates. At 625, a search is executed for the classified... templates throughout the drawing. At 630, three-dimensional characteristics are imbued to the selected... devices. At 635, connection types among different types of devices on the drawing are received into the computer processor. These connection types can be retrieved from a file... At 640, a search is performed for all connection instances throughout the drawing using the received connection types. For example, in an HVAC situation, all diffusers and VAVs are identified, and then for each diffuser, there must be a VAV to serve as a supplier for the diffuser. So, it is known to search the drawing for a connection between the diffuser and the VAV".
Gerhard Brun, U.S. Pre–Grant publication 20130085719, discloses "[0018]… iterating through a hierarchal structure representing… building automation devices and… field devices… accessing a parent view node object; determining if the parent view node object is logically linked to… child view node objects... parent view node object includes a list of semantic information units logically linked to the… child view node objects… child view node objects includes a list of semantic information units logically linked to… field objects".
Jim Jacobi, U.S. Pre–Grant publication 20120310602, discloses "[0002] … Building Information Models (BIMs)… Examples of conventional software for developing BIMs include Revit, Civil3D, AutoDesk, Tekla, Pipe3D, Catia, Digital Project, Bentley Project, AutoCad 3D, SketchUp, Rhino, NavisWorks, and Grasshopper".
Patrick Liam Colm Tierney, U.S. Pre–Grant publication 20180113959, discloses "[0077]… a commercial BIM modeling software (e.g., applications such as REVIT, DYNAMO, FORMIT, SKETCHUP, TEKLA, ADVANCED STELL, or MODELCENTER)".

Florian Aalami, U.S. Patent 9471720, discloses "Many software are available in the market that support the efficient modeling of the physical properties of a building--CAD software like AutoCAD, Building Information Modeling software like Autodesk Revit or Tekla, or any of the general 3D structural analysis software" (see col. 12, lines 18-24).
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		8/20/21Primary Examiner, Art Unit 2127